Kansas City Southern Railway
                                                                         Co. and s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    December 18, 2014

                                   No. 04-14-00354-CV

   Luz CHAVEZ, Individually, and as Representative of the Estates of Rudolph Chavez, Sr.
 (Deceased) and Rudolph Chavez, Jr. (Deceased), and as Next Friend of Joel Chavez, a minor;
            Darlene Chavez; Allen Chavez; Francisco Chavez; and Celia Chavez,
                                        Appellants

                                             v.

              KANSAS CITY SOUTHERN RAILWAY CO. and Jose Juarez,
                                Appellees

                From the 406th Judicial District Court, Webb County, Texas
                          Trial Court No. 2007-CVE-000347-D4
                       Honorable Oscar J Hale, Jr., Judge Presiding


                                      ORDER
        Appellees’ Objections to and Motion to Strike Documents Submitted with Appellants’
Brief are CARRIED WITH THIS APPEAL.



                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court